May 20, 1926. The opinion of the Court was delivered by
The appeal challenges the correctness of a concurrent finding of fact by the Master and the County Judge upon an issue of agency. A careful examination of the record does not disclose that the finding was without evidence to support it or was so clearly against the preponderance of the evidence, considered in the light of the principles of law applicable, as to require or warrant reversal by this Court.
The point here presented is not ruled in appellant's favor by the case of Bacot v. South Carolina Loan  Trust Co.,132 S.C. 340; 127 S.E., 562. In that case a concurrent finding by the Master and the Circuit Judge that Kroeg, an *Page 9 
attorney, was not the agent, with authority to collect the principal of the mortgage debt of Opdebeeck, the owner of the mortgage, was sustained, this Court saying in that connection:
"Granting that a question of implied authority is to be determined from no one fact, but from all the facts and circumstances for which the principal is responsible, and that, under all the facts and circumstances of this case, a finding of fact that Kroeg had implied authority might possibly have been warranted, a contrary concurrent finding of fact by the Master and Circuit Judge cannot be held erroneous as a matter of law."
The converse of the foregoing observation is applicable here. The concurrent finding that the Barron firm were the agents of Selby, for the purpose of collecting the principal of Leaphart's mortgage debt, may not be pronounced erroneous as a matter of law. Nor do we think that the facts of this case are so closely assimilated to the facts either of Bacot Case or of the case of Morris v. Carlisle 128 S.C. 417;122 S.E., 511, as to require, under the views there announced and applied a reversal by this Court, in the exercise of its power to review the facts in a chancery case, of the concurrent finding of fact here involved.
The decree of the County Court is accordingly affirmed for the reasons therein stated.
Affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.